 

Exhibit 10.10

 

ESCALADE, INCORPORATED 2017 INCENTIVE PLAN

Restricted Stock Unit Award Agreement

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) by and
between ESCALADE, INCORPORATED, an Indiana corporation (the “Company”), and
______________ (the “Participant”) evidences the Restricted Stock Unit Award
(the “Award”) granted on ____________, 20__ (the “Grant Date”) by the Company to
the Participant as to the number of Restricted Stock Units set forth below. This
Award is made pursuant to the Escalade, Incorporated 2017 Incentive Plan (the
“Plan”).

 

Number of Restricted Stock Units: _______

 

Restricted Stock Units: Each Restricted Stock Unit is deemed to be the
equivalent of one Share of the Company’s common stock. Upon vesting, one Share
of the Company’s common stock will be issued for each Restricted Stock Unit.
Such issuance will be automatic and no payment is required of you. You will not
have the right to elect deferral of the Restricted Stock Units issued under this
Award Agreement. Pending vesting of the Restricted Stock Units and the issuance
of the Shares, you will not have any of the rights of a stockholder with respect
to the Shares subject to the Restricted Stock Units. Accordingly, you will not
have the right to vote such Shares or receive dividends until payment of the
Shares is made under this Award Agreement.

 

Fair Market Value of the Shares on the Grant Date: $____ per Share

 

Vesting Conditions – [Total Shareholder Return (“TSR”) Goals] [Other Performance
Goals] and Continued Employment:

 

[Total Shareholder Return Goals. Except as otherwise provided in this Award
Agreement, the Plan or the attached Terms (as defined below), the Restricted
Stock Units granted to you shall vest according to the following Fair Market
Value Requirement and the Vesting Schedule.

 

Fair Market Value Requirement:

 

During the period beginning on __________, 20__ and ending on ___________, 20__
(the “TSR Measurement Period”), for any 30 consecutive trading days on the
NASDAQ Stock Market (or such other principal securities exchange on which the
Shares are then traded) during the TSR Measurement Period, the 30 day cumulative
average Volume Weighted Average Price of the Shares plus any incremental
increase from the current quarterly dividend rate of $____ per share during the
TSR Measurement Period is at least __% higher than the Fair Market Value of the
Shares on the Grant Date (the “Fair Market Value Requirement”).

 

See Exhibit A for an example of the calculations to be used in determining
whether the Fair Market Value Requirement is met.]

 

[Other Performance Goals. As may be determined by the Committee.]

 

 

 

 

Vesting Schedule:

 

Number of Restricted Stock Units   Vesting Date                  

 

If the above [Fair Market Value Requirement] [ Other Performance Goal] is met at
any time during the [TSR Measurement Period] [other measurement period as may be
determined by the Committee], then the Restricted Stock Units shall vest per the
above vesting date schedule (subject to the continued employment requirement
specified in the following paragraph) and the Shares will be issued at such
time(s). If the [Fair Market Value Requirement] [Other Performance Goal] is not
met at or prior to the time of a specified vesting date but is later met prior
to the end of the [TSR Measurement Period] [other measurement period as may be
determined by the Committee], then the Restricted Stock Units that would have
otherwise previously vested shall immediately vest upon the [Fair Market Value
Requirement] [Other Performance Goal] being met, provided that the Participant
is still employed by the Company at that time. If the [Fair Market Value
Requirement] [Other Performance Goal] is not met at any time during the [TSR
Measurement Period] [other measurement period as may be determined by the
Committee], then all of the Restricted Stock Units shall be forfeited
(regardless whether the continued employment required is met).

 

Requirement of Continued Employment. In addition to satisfaction of the [Fair
Market Value Requirement] [ Other Performance Goal], you must be continuously
employed by the Company through each Vesting Date in the above schedule in order
for the Restricted Stock Units to vest. Separation of service due to Retirement
will result in forfeiture of any unvested Restricted Stock Units. If the
Participant’s separation of service is due to death or Disability, the Company
will grant the Participant an additional 6 months of service from the date of
the event (adjusted service date) for purposes of vesting the Restricted Stock
Units. Restricted Stock Units that have not vested prior to or at the adjusted
service date due to death or Disability will be forfeited.

 

Terms and Conditions of this Award: This Award is subject to, and governed by,
the provisions of the Plan and the Terms and Conditions of Restricted Stock Unit
Award (the “Terms”) attached to this Award Agreement, all of which are
incorporated herein by reference. In the event of a conflict between the
provisions of the Plan and this Award, or between the Plan and the Terms, the
Plan shall control. In the event of a conflict between this Award and the Terms,
the Terms shall control except that the terms of this Award shall prevail as to
the Vesting Conditions and as to the Participant having no right to elect
deferral of these Restricted Stock Units.

 

Defined Terms: Unless the context requires otherwise, terms used in this Award
Agreement and/or in the Terms shall have the same meaning as in the Plan.

 

 - 2 - 

 

 

Acceptance and Agreement: This Award has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant. The Company and the Participant agree
to the terms of this Award Agreement, to the attached Terms, and to the
provisions of the Plan. The Participant acknowledges receipt of a copy of the
Terms and of the Plan.

 

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company and
the Participant effective as of this __ day of __________, 20__.

 

PARTICIPANT   ESCALADE, INCORPORATED     By:   Name: Employee   Name:      
Title:  

 

 - 3 - 

 

 

ESCALADE, INCORPORATED 2017 INCENTIVE PLAN

Terms and Conditions of Restricted Stock Unit Award

 

1.          Account. The Company shall credit to a bookkeeping account (the
“Account”) maintained by the Company for the Participant’s benefit the
Restricted Stock Units, both vested and unvested. Upon the occurrence of an
event set forth in Section 4.2 and/or Section 12.2 of the Plan and/or pursuant
to the terms of the Award Agreement which represents the grant of the Restricted
Stock Units, the number of Restricted Stock Units credited to the Account shall
be equitably and appropriately adjusted as provided in that Section and/or in
the Award Agreement. Following vesting of Restricted Stock Units, the Shares
represented thereby will continue to be credited to the Account until payment is
made to the Participant.

 

2.          Termination of Employment

 

(a)         Other Than Due to Retirement, Death, Disability or Change in
Control. In the event of the Participant’s termination of employment from the
Company and its Subsidiaries, other than as a result of Retirement, death,
Disability or Change in Control of the Company, the Restricted Stock Units that
were not vested on the date of such termination of employment shall be
immediately forfeited.

 

(b)         Retirement. In the event of the Participant’s Retirement at least 12
months after the Grant Date (or if the Participant elects to defer receipt of
Shares subject to the Award, then at least 12 months after the date of the
Participant’s deferral election) but prior to the end of the [TSR Measurement
Period] [other measurement period as may be determined by the Committee], the
Restricted Stock Units that would have become vested at the end of the [TSR
Measurement Period] [other measurement period as may be determined by the
Committee] pursuant to the Award Agreement had the Participant remained in
employment shall vest, if at all, at the end of the [TSR Measurement Period]
[other measurement period as may be determined by the Committee] in such number
as determined by a fraction, the numerator of which is the number of whole
months elapsed from the beginning of the [TSR Measurement Period] [other
measurement period as may be determined by the Committee] to the date of the
Participant’s Retirement, and the denominator of which is the number of months
in the [TSR Measurement Period] [other measurement period as may be determined
by the Committee]. For purposes of this Agreement, “Retirement” shall mean
termination of employment after attainment of age [62].

 

(c)         Death or Disability. In the event of the Participant’s death or
Disability while employed by the Company or a Subsidiary at least 12 months
after the Grant Date (or if the Participant elects to defer receipt of Shares
subject to the Award, then at least 12 months after the date of the
Participant’s deferral election) but prior to the end of the [TSR Measurement
Period] [other measurement period as may be determined by the Committee], the
Restricted Stock Units that would have become vested at the end of the TSR
Measurement Period pursuant to the Award Agreement had the Participant remained
in employment shall vest, if at all, at the end of the [TSR Measurement Period]
[other measurement period as may be determined by the Committee] in such number
as determined by a fraction, the numerator of which is the number of whole
months elapsed from the beginning of the [TSR Measurement Period] [other
measurement period as may be determined by the Committee] to the date of the
Participant’s death or Disability, and the denominator of which is the number of
months in the [TSR Measurement Period] [other measurement period as may be
determined by the Committee]. For purposes of this Agreement “Disability” shall
mean that the Participant is unable to engage in substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. The Committee may require such proof of Disability
as the Committee in its sole and absolute discretion deems appropriate and the
Committee's determination as to whether the Participant is disabled shall be
final and binding on all parties concerned.

 

 - 4 - 

 

 

3.          Change in Control

 

(a)         Vesting of Restricted Stock Units. In the event of a Change in
Control of the Company (or any Subsidiary for whom the Participant is performing
services at the time of the Change in Control) in which the successor company
does not assume or substitute for the Restricted Stock Units on substantially
the same terms and conditions (which may include payment in shares of the common
stock of the successor company), all of such Restricted Stock Units shall become
fully vested, provided the Participant is then employed by the Company or a
Subsidiary. If the successor company in a Change in Control does assume or
substitute for the Restricted Stock Units credited to the Account on
substantially the same terms and conditions (which may include payment in shares
of the common stock of the successor company) and within 24 months thereafter
the Participant’s employment is terminated by the Company without Cause, all of
such Restricted Stock Units shall become fully vested.

 

(b)         Cause. For purposes of this Section “Cause” shall mean (i) the
conviction of the Participant of, or plea of nolo contendere by the Participant
to, a felony or misdemeanor involving moral turpitude; (ii) the indictment of
the Participant for a felony or misdemeanor involving moral turpitude under the
federal securities laws; (iii) the willful misconduct or gross negligence by the
Participant resulting in material harm to the Company; (iv) the willful breach
by the Participant of the Participant’s duties or responsibilities; or (v)
fraud, embezzlement, theft or dishonesty by the Participant against the Company
or any Subsidiary, or willful violation by the Participant of a policy or
procedure of the Company, resulting in any case in material harm to the Company

 

4.          Payment of Restricted Stock Units.

 

(a)         Payment at Vesting. Unless payment is deferred in accordance with
the provisions of this Section 4, the Company shall make a payment to the
Participant of the vested Restricted Stock Units credited to the Account within
thirty (30) days after the date the Restricted Stock Units vest.

 

(b)         Initial Deferral Election. The Participant may elect to defer
payment of 100% of the Restricted Stock Units represented by the applicable
Award Agreement by completing an Initial Deferral Election Form, as may be
prescribed by the Company. The new payment date shall be a specified number of
years after vesting or a separation of service (as defined in the regulations
issued under section 409A of the Code) from the Company and its subsidiaries.
The Initial Deferral Election Form must be delivered to the Company within
thirty (30) days of the Grant Date, and except as otherwise provided herein, any
deferral election is irrevocable. Such deferral election shall only be effective
if no Restricted Stock Units granted hereunder may vest until after the
Participant has performed at least 12 months of service following the Grant Date
(or if the Participant elects to defer receipt of Shares subject to the Award,
then at least 12 months after the date of the Participant’s deferral election).
The applicable 12-month requirement shall be deemed to be satisfied even though
these Terms and Conditions provide that vesting may be accelerated to a date
within the applicable 12-month period in the event of the Participant’s death or
Disability.

 

 - 5 - 

 

 

(c)         Later Deferrals or Redeferrals. Regardless of whether a Participant
has made an initial deferral election under (b) above, the Participant may
elect, in accordance with procedures adopted by the Company, to defer any
payment date by written election provided to the Company at least twelve (12)
months prior to the payment date; provided that any new payment date must be at
least five (5) years after the previously applicable payment date. Any new
payment date shall be a specified time or a specified number of years after
vesting.

 

(d)         Dividends. If the Participant elects to defer the payment date for
any Restricted Stock Units that become vested, then on each date after vesting
that cash dividends are paid on the Shares, the Company will credit the Account
in its discretion either with cash in the amount of such dividends or with a
number of additional Restricted Stock Units equal to the result of dividing
(i) the product of the total number of Restricted Stock Units credited to the
Account on the record date for such dividend and the per Share amount of such
dividend by (ii) the Fair Market Value of one Share on the date such dividend is
paid by the Company to its shareholders.

 

(e)         Acceleration of Payment. Notwithstanding any election made in
accordance with this Section 4 to defer payment of the Restricted Stock Units,
the following events shall result in the acceleration of payment:

 

(i)          Upon the death of a Participant, the vested portion of the
Participant’s Account shall be paid to the Participant’s beneficiary in
accordance with the provisions of Section 6 by the end of the calendar year of
the Participant’s death or, if later, within 2 ½ months after the Participant’s
death.

 

(ii)         Upon the Disability of a Participant, the vested portion of the
Participant’s Account shall be paid to the Participant by the end of the
calendar year of the Participant’s Disability or, if later, within 2 ½ months
after the Participant’s Disability.

 

(iii)        Upon the occurrence of a Section 409A Change in Control (as defined
in Appendix A): (A) payment of Restricted Stock Units that vest pursuant to the
first sentence of Section 3(a) shall be made in Shares (or, if applicable, in
shares of the common stock of the successor company), within 30 days after the
earlier of (x) the date of the Change in Control if such Change in Control is
also a Section 409A Change in Control, or (y) the date of the Participant’s
separation of service from the Company and its Subsidiaries for any reason; (B)
payment of Restricted Stock Units that vest pursuant to the second sentence of
Section 3(a) shall be made in Shares (or, if applicable, in shares of the common
stock of the successor company) within 30 days after the termination of
employment referred to in such sentence; and (C) payment of the Restricted Stock
Units in the Account that vested prior to the date of the 409A Change in Control
shall be accelerated to the date of such Section 409A Change in Control and paid
within 30 days in Shares (or, if applicable, in shares of the common stock of
the successor company).

 

 - 6 - 

 

 

5.          Form of Payment. Payments pursuant to Section 4 shall be made in
Shares equal to the number of vested Restricted Stock Units credited to the
Account and cash with respect to any accrued dividends that the Company elected
to pay in cash..

 

6.          Beneficiary. In the event of the Participant’s death prior to
payment of the Restricted Stock Units credited to the Account, payment shall be
made to the last beneficiary designated in writing that is received by the
Company prior to the Participant’s death or, if no designated beneficiary
survives the Participant, such payment shall be made to the Participant’s
estate.

 

7.          Source of Payments. The Participant’s right to receive payment under
this Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. The Participant has only the status
of a general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the value of the Account on the payment date.

 

8.          Forfeiture upon Fraud or Misconduct. In the event that the members
of the Company’s Board of Directors who are considered “independent” for
purposes of the listing standards of the NASDAQ Stock Market determine that the
Participant perpetuated or participated in any fraud or misconduct that caused
the Restricted Stock Units to vest and/or be adjusted and that such vesting or
adjustment would not have occurred but for such fraud or misconduct, then (A)
the Restricted Stock Units shall be forfeited effective as of the date on which
the Participant first engaged in such fraud or misconduct, and (B) the
Participant shall within ten (10) days after written notice from the Company
return to the Company any Shares and dividends paid by the Company to the
Participant with respect to the Restricted Stock Units and, if the Participant
has previously sold all or a portion of the Shares paid to the Participant by
the Company, the Participant shall pay the proceeds of such sale to the Company.

 

9.          Nontransferability. Except as otherwise permitted under the Plan, no
Restricted Stock Units shall be assignable or transferable by the Participant or
by the Company (other than to successors of the Company) and no amounts payable
under this Agreement, or any rights therein, shall be subject in any manner to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
levy, lien, attachment, garnishment, debt or other charge or disposition of any
kind.

 

10.       Withholding. The Participant shall pay to the Company, or make
satisfactory arrangement with the Company for payment of, any federal, state or
local taxes, if any, required by law to be withheld in respect of the payment of
the Restricted Stock Units. The Company may withhold from Participant’s wages or
other remuneration the applicable taxes. At the discretion of the Company, the
applicable taxes may be withheld in kind from the Shares otherwise deliverable
to the Participant on the payment of the Restricted Stock Units.

 

 - 7 - 

 

 

12.       No Rights of a Stockholder. The Participant shall not have any of the
rights of a stockholder with respect to the Shares subject to the Restricted
Stock Units until such Shares have been issued.

 

13.       Notices. All notices required or permitted under this Agreement shall
be in writing and shall be delivered personally or by mailing by registered or
certified mail, postage prepaid, to the other party. Notice by mail shall be
deemed delivered at the time and on the date the same is postmarked.

 

Notices to the Company should be addressed to:

 

Escalade Incorporated

817 Maxwell Avenue

Evansville, Indiana 47711

Attention: Chief Financial Officer

 

Notices to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records. The Company or the
Participant may by writing to the other party, designate a different address for
notices. Notices may be transmitted and received via fax, e-mail or such other
electronic transmission mechanism as may be available to the parties pursuant to
which receipt can be confirmed. Such notices shall be deemed delivered when
received.

 

14.       Headings. The headings in these Terms and Conditions are for reference
purposes only and shall not affect the meaning or interpretation of these Terms
and Conditions or the applicable Award Agreement.

 

15.       Successors and Assigns. These Terms and Conditions and the applicable
Award Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Participant and the
successors and assigns of the Company.

 

16.       Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Indiana, other than its conflict of
laws principles.

 

17.       Agreement Not a Contract.  Neither the Award Agreement (and the grant
of Restricted Stock Units) nor these Terms and Conditions constitutes an
employment or service contract, and nothing herein or in the Award Agreement
shall be deemed to create in any way whatsoever any obligation on Participant’s
part to continue as an Employee, or of the Company or a Subsidiary to continue
Participant’s service as an Employee.

 

18.       Entire Agreement; Modification. The Award Agreement, these Terms and
Conditions and the provisions of the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof, and may not be
modified except as provided in the Plan or in a written document executed by
both parties.

 

 - 8 - 

 

 

19.       Compliance with Section 409A of the Code.

 

(a)        Automatic Delay of Payment. Notwithstanding anything to the contrary
contained in these Terms and Conditions, the applicable Award Agreement and/or
the Plan, if the Company determines that as of the date of payment the
Participant is a "specified employee" (as such term is defined under Section
409A of the Code), any Shares (or shares of the common stock of the successor
company in the event of a Change in Control) payable by reason of the
Participant’s termination of employment with the Company and its Subsidiaries
for any reason other than death or Disability will not be paid until the date
that is six (6) months following the date of termination of employment (or such
earlier time permitted under Section 409A of the Code without the imposition of
any accelerated or additional taxes under Section 409A of the Code).

 

(b)        General. The Award represented by the applicable Award Agreement to
which these Terms and Conditions are attached is intended to comply and shall be
administered in a manner that is intended to comply with section 409A of the
Code and shall be construed and interpreted in accordance with such intent.
Payment of the Award shall be made in a manner that will comply with section
409A of the Code, including regulations or other guidance issued with respect
thereto, as determined by the Committee. Any provision of the Award that would
cause the payment or settlement thereof to fail to satisfy section 409A of the
Code shall be amended to comply with section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under section 409A of the Code. Notwithstanding the
foregoing, the Company makes no representation that the payments and benefits
provided under this Agreement comply with Section 409A of the Code and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses on account of non-compliance with Section
409A of the Code.

 

(c)        No Impact on Other Benefits. The value of this Award is not part of
the Participant’s normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance, or similar employee benefit.

 

20.       Severability. If any provision of these Terms and Conditions, the
applicable Award Agreement and/or the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of the Award or part thereof, each of which shall remain in full force
and effect.

 

 - 9 - 

 

 

APPENDIX A

 

“Section 409A Change in Control” means and shall be deemed to have occurred as
of the date of the first to occur of the following events:

 

(a)        Any Person or Group acquires stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. However, if any
Person or Group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a
Section 409A Change in Control. An increase in the percentage of stock owned by
any Person or Group as a result of a transaction in which the Company acquires
its stock in exchange for property will be treated as an acquisition of stock
for purposes of this subsection. This subsection applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction;

 

(b)        Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company. However, if any Person or Group is
considered to own 35% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Section 409A Change in Control;

 

(c)        A majority of members of the Company’s Board is replaced during any
12-month period by Participants whose appointment or election is not endorsed by
a majority of the members of the Company’s Board prior to the date of the
appointment or election; or

 

(d)        Any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Section 409A Change in
Control shall be deemed to occur under this subsection (d) as a result of a
transfer to:

 

(i)         A shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock;

 

(ii)        An entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

 

(iii)       A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of the Company; or

 

 - 1 - 

 

 

(iv)       An entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in clause (iii) above.

 

For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof. The term “Group” shall have the meaning set forth in Rule13d-5 of the
Securities Exchange Commission, modified to the extent necessary to comply with
Treasury Regulation Section 1.409A-3(i)(5)(v)(B). Determination of a Section
409A Change in Control shall always be made in a manner that is consistent with
the requirements of Treasury Regulation Section 1.409A-3(i)(5).

 



 - 2 - 

